TAYLOR, Judge.
This is a garnishment case and was tried on an agreed statement of facts.
The court correctly states in its opinion that the main question for determination is whether the garnishee, having failed to file its answer upon August 3, 1931, the return day stated in the writ, but having later filed its answer on March 14,. 1932, no default judgment having been taken against it in the meantime, should have stated in such answer not only the amount it was indebted to defendant when the writ was served, but also the additional amount it became indebted to defendant between return day and the time of filing the answer. (Tex.Civ.App.) 72 S.W.(2d) 351.
Upon appeal the Court of Civil Appeals reformed and affirmed the judgment of the trial court so as to limit recovery against the garnishee to the sum of $471.76, holding that the trial court erred in giving judgment for the amount accruing to Hopkins between return day and the date the answer was filed.
The case is clearly and fully stated in the opinion of the Court of Civil Appeals. Upon a careful review of the record we have concluded that the questions presented were correctly decided by that court and that the reasons given for its holding are correct.
The judgment of the Court of Civil Appeals is affirmed.
Opinion adopted by the Supreme Court.